DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-3, 6-12, and 15-20 are pending in this office action and presented for examination. Claims 1-3, 6-7, 10-12, 15-16, and 19-20 are newly amended by the response received August 30, 2022.

Claim Objections
Claim 20 is objected to because of the following informalities.  Appropriate correction is required.
In claim 20, line 65, “instruct the instruction retiring circuitry clear” should be “instruct the instruction retiring circuitry to clear”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct: the instruction fetching circuitry is further configured to sequentially read the one or more first instructions of the set of instructions; the instruction scheduling circuitry is further configured to transmit the one or more third instructions of the set of instructions out of order to the executing circuitry for execution; and the instruction retiring circuitry is further configured to sequentially retire the one or more fifth instructions of the set of instructions that have been executed by the executing circuitry” in lines 2-9. However, the original disclosure does not appear to provide support for this limitation. In particular, the original disclosure does not appear to provide support for the “in response” clause in the context of the remainder of the limitation. For example, the original disclosure (e.g., FIG. 2) does not appear to provide support for the instruction fetching circuitry sequentially reading the one or more first instructions of the set of instructions in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct. 

Claim 12 recites the limitation “in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct: reading the set of instructions comprises sequentially reading the one or more first instructions of the set of instructions; transmitting, by the instruction scheduling circuitry, the one or more third instructions of the set of instructions for execution comprises transmitting, by the instruction scheduling circuitry, the one or more third instructions of the set of instructions out of order for execution; and the instruction processing method further comprises sequentially retiring the one or more fifth instructions of the set of instructions that have been executed” in lines 2-10. However, the original disclosure does not appear to provide support for this limitation. In particular, the original disclosure does not appear to provide support for the “in response” clause in the context of the remainder of the limitation. For example, the original disclosure (e.g., FIG. 2) does not appear to provide support for sequentially reading the one or more first instructions of the set of instructions in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions sequentially follow the speculative condition determination instruction” in lines 7-10. Claim 1 further recites the limitation “in response to a determination that the speculative condition determination instruction has been read, read a first instruction of the one or more first instructions that sequentially follows the speculative condition determination instruction” in lines 17-20. 
However, further portions of the claim appear to conflict with these limitations. 
For example, the aforementioned limitation conveys that the one or more first instructions sequentially follow the speculative condition determination instruction; the one or more second instructions sequentially follow the one or more first instructions; the one or more third instructions sequentially follow the one or more second instructions; the one or more fourth instructions sequentially follow the one or more third instructions; and the one or more fifth instructions sequentially follow the one or more fourth instructions. 
However, claim 1 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 15-16); instruction decoding circuitry configured to decode the one or more second instructions (see lines 32-33); instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 34-35); the executing circuitry configured to: cache the one or more fourth instructions (see lines 39-40); and caching, in the instruction retiring circuitry, the one or more fifth instructions (see line 49). Note that instructions in a portion of a pipeline sequentially follow instructions in a next downstream portion of the pipeline. 
In other words, in contrast to the aforementioned limitations in claim 1, lines 7-10 and 17-20, the aforementioned further portions of the claim appear to convey that the one or more first instructions sequentially follow the one or more second instructions; the one or more second instructions sequentially follow the one or more third instructions; the one or more third instructions sequentially follow the one or more fourth instructions; the one or more fourth instructions sequentially follow the one or more fifth instructions; and the one or more fifth instructions sequentially follow the speculative condition determination instruction.
Therefore, the metes and bounds of the claim are indefinite with respect to the ordering of the instructions.
Claim 1 recites the limitation “read a set of instructions, wherein the set of instructions comprises … one or more first instructions” in lines 4-6. Claim 1 further recites the limitation “read a first instruction of the one or more first instructions” in lines 18-19. Therefore, it is indefinite as to whether the first instruction is read once or twice in view of the aforementioned limitations.
Claim 1 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more first instructions cached in the instruction fetching circuitry” in lines 21-24. Claim 1 also recites the limitation “the one or more first instructions … are executed according to a speculative condition of the speculative condition determination instruction” in lines 10-14. The aforementioned limitation of lines 10-14 appears to convey that the one or more first instructions are executed (if the speculative condition predicts execution of the one or more first instruction). However, the aforementioned limitation of lines 21-24 appears to convey that the one or more first instructions are cleared from the instruction fetching circuitry (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions are executed or cleared from the instruction fetching circuitry in the scenario in which the speculative condition predicts execution of the one or more first instructions but this speculative condition is later determined to be incorrect. 
Claim 1 recites the limitation “the instruction fetch circuitry” in line 27. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read a new set of instructions from a correct speculative condition and cache one or more new instructions from the new set of instructions in the instruction fetch circuitry, wherein the new set of instructions from the correct speculative condition is read prior to clearing all of the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions from all pipeline stages” in lines 21-31. Claim 1 also recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions are executed according to a speculative condition of the speculative condition determination instruction” in lines 10-14. Also note that claim 1 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 15-16); instruction decoding circuitry configured to decode the one or more second instructions (see lines 32-33); and instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 34-35). The aforementioned limitation of lines 10-14 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed (if the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions). However, the aforementioned limitation of lines 21-31 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are cleared from their respective pre-execution pipeline stages (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed or cleared from their respective pre-execute pipeline stages in the scenario in which the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions, but this speculative condition is later determined to be incorrect.
Claim 1 recites the limitation “the executing circuitry” in line 39. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. Note that this limitation, in context, can be interpreted to merely further limit “an executing circuitry” as previously recited in claim 1, lines 37-38, rather than convey that the recited instruction processing apparatus comprises the executing circuitry. Note that the recitation of “an executing circuitry” in claim 1, lines 37-38, in context, does not require this executing circuitry to be part of the instruction processing apparatus. For additional discussion of this rejection, see the response to arguments section below.
Claim 1 recites the limitation “the one or more fifth instructions of the set of instructions executed by the executing circuitry” in lines 49-50. However, this limitation has insufficient antecedent basis in the claims. For example, while “one or more fifth instructions of the set of instructions” has been previously recited, the claims did not previously recite that the one or more fifth instructions (or the set of instructions) were executed by the executing circuitry.
Claim 1 recites the limitation “an instruction retiring circuitry configured to … instruct the instruction retiring circuitry to clear the one or more fifth instructions of the set of instructions cached in the instruction retiring circuitry” in lines 48-56. However, it is unclear as to whether an instruction retiring circuitry configured to instruct the instruction retiring circuitry to perform a function (e.g., clearing) is the same as or different from an instruction retiring circuitry configured to perform the function. 
Claims 2-3 and 6-9 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 3 recites the limitation “the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 3 recites the limitation “in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct: the instruction fetching circuitry is further configured to sequentially read the one or more first instructions of the set of instructions; the instruction scheduling circuitry is further configured to transmit the one or more third instructions of the set of instructions out of order to the executing circuitry for execution; and the instruction retiring circuitry is further configured to sequentially retire the one or more fifth instructions of the set of instructions that have been executed by the executing circuitry” in lines 2-9. However, the metes and bounds of this limitation are indefinite. For example, claim 1, upon which claim 3 is dependent, recites that the one or more first instructions sequentially follow the speculative condition determination instruction (see lines 19-20). Examiner submits that if the one or more first instructions which sequentially follow the speculative condition determination instruction were not fetched until after the speculative condition determination instruction was executed, then there would be no speculation involved. Therefore, it is indefinite as to whether the one or more first instructions are speculatively fetched.

Claim 10 recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions sequentially follow the speculative condition determination instruction” in lines 6-9. Claim 10 further recites the limitation “in response to a determination that the speculative condition determination instruction has been read, reading a first instruction of the one or more first instructions that sequentially follows the speculative condition determination instruction” in lines 15-18. 
However, further portions of the claim appear to conflict with these limitations. 
For example, the aforementioned limitation conveys that the one or more first instructions sequentially follow the speculative condition determination instruction; the one or more second instructions sequentially follow the one or more first instructions; the one or more third instructions sequentially follow the one or more second instructions; the one or more fourth instructions sequentially follow the one or more third instructions; and the one or more fifth instructions sequentially follow the one or more fourth instructions. 
However, claim 10 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 13-14); decoding the one or more second instructions by an instruction decoding circuitry (see lines 19-20); receiving, by an instruction scheduling circuitry, the one or more third instructions (see lines 21-22); caching the one or more fourth instructions in the executing circuitry (see lines 25-26); and caching, in an instruction retiring circuitry, the one or more fifth instructions (see line 44). Note that instructions in a portion of a pipeline sequentially follow instructions in a next downstream portion of the pipeline. 
In other words, in contrast to the aforementioned limitations in claim 10, lines 6-9 and 15-18, the aforementioned further portions of the claim appear to convey that the one or more first instructions sequentially follow the one or more second instructions; the one or more second instructions sequentially follow the one or more third instructions; the one or more third instructions sequentially follow the one or more fourth instructions; the one or more fourth instructions sequentially follow the one or more fifth instructions; and the one or more fifth instructions sequentially follow the speculative condition determination instruction.
Therefore, the metes and bounds of the claim are indefinite with respect to the ordering of the instructions.
Claim 10 recites the limitation “reading a set of instructions, wherein the set of instructions comprises … one or more first instructions” in lines 3-5. Claim 10 further recites the limitation “reading a first instruction of the one or more first instructions” in lines 16-17. Therefore, it is indefinite as to whether the first instruction is read once or twice in view of the aforementioned limitations.
Claim 10 recites the limitation “in response to a determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clearing the one or more first instructions of the set of instructions cached in the instruction fetching circuitry” in lines 33-36. Claim 10 also recites the limitation “the one or more first instructions … are executed according to a speculative condition of the speculative condition determination instruction” in lines 9-12. The aforementioned limitation of lines 9-12 appears to convey that the one or more first instructions are executed (if the speculative condition predicts execution of the one or more first instruction). However, the aforementioned limitation of lines 33-36 appears to convey that the one or more first instructions are cleared from the instruction fetching circuitry (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions are executed or cleared from the instruction fetching circuitry in the scenario in which the speculative condition predicts execution of the one or more first instructions but this speculative condition is later determined to be incorrect. 
Claim 10 recites the limitation “the instruction fetch circuitry” in line 39. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read a new set of instructions from a correct speculative condition and cache one or more new instructions from the new set of instructions in the instruction fetch circuitry, wherein the new set of instructions from the correct speculative condition is read prior to clearing all of the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions from all pipeline stages” in lines 33-43. Claim 10 also recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions are executed according to a speculative condition of the speculative condition determination instruction” in lines 9-12. Also note that claim 10 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 13-14); decoding the one or more second instructions by an instruction decoding circuitry (see lines 19-20); receiving, by an instruction scheduling circuitry, the one or more third instructions (see lines 21-22). The aforementioned limitation of lines 9-12 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed (if the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions). However, the aforementioned limitation of lines 33-43 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are cleared from their respective pre-execution pipeline stages (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed or cleared from their respective pre-execute pipeline stages in the scenario in which the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions, but this speculative condition is later determined to be incorrect.
Claim 10 recites the limitation “the one or more fifth instructions of the set of instructions executed by the executing circuitry” in lines 44-45. However, this limitation has insufficient antecedent basis in the claims. For example, while “one or more fifth instructions of the set of instructions” has been previously recited, the claims did not previously recite that the one or more fifth instructions (or the set of instructions) were executed by the executing circuitry.
Claims 11-12 and 15-18 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 12 recites the limitation “the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 12 recites the limitation “in response to the determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is correct: reading the set of instructions comprises sequentially reading the one or more first instructions of the set of instructions; transmitting, by the instruction scheduling circuitry, the one or more third instructions of the set of instructions for execution comprises transmitting, by the instruction scheduling circuitry, the one or more third instructions of the set of instructions out of order for execution; and the instruction processing method further comprises sequentially retiring the one or more fifth instructions of the set of instructions that have been executed” in lines 2-10. However, the metes and bounds of this limitation are indefinite. For example, claim 10, upon which claim 12 is dependent, recites that the one or more first instructions sequentially follow the speculative condition determination instruction (see lines 17-18). Examiner submits that if the one or more first instructions which sequentially follow the speculative condition determination instruction were not fetched until after the speculative condition determination instruction was executed, then there would be no speculation involved. Therefore, it is indefinite as to whether the one or more first instructions are speculatively fetched.

Claim 19 recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions sequentially follow the speculative condition determination instruction” in lines 9-12. Claim 19 further recites the limitation “in response to a determination that the speculative condition determination instruction has been read, read a first instruction of the one or more first instructions that sequentially follows the speculative condition determination instruction” in lines 19-23. 
However, further portions of the claim appear to conflict with these limitations. 
For example, the aforementioned limitation conveys that the one or more first instructions sequentially follow the speculative condition determination instruction; the one or more second instructions sequentially follow the one or more first instructions; the one or more third instructions sequentially follow the one or more second instructions; the one or more fourth instructions sequentially follow the one or more third instructions; and the one or more fifth instructions sequentially follow the one or more fourth instructions. 
However, claim 19 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 17-18); instruction decoding circuitry configured to decode the one or more second instructions (see lines 37-38); instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 39-40); the executing circuitry configured to: cache the one or more fourth instructions (see lines 44-45); and caching, in the instruction retiring circuitry, the one or more fifth instructions (see lines 54-55). Note that instructions in a portion of a pipeline sequentially follow instructions in a next downstream portion of the pipeline. 
In other words, in contrast to the aforementioned limitations in claim 19, lines 9-12 and 19-23, the aforementioned further portions of the claim appear to convey that the one or more first instructions sequentially follow the one or more second instructions; the one or more second instructions sequentially follow the one or more third instructions; the one or more third instructions sequentially follow the one or more fourth instructions; the one or more fourth instructions sequentially follow the one or more fifth instructions; and the one or more fifth instructions sequentially follow the speculative condition determination instruction.
Therefore, the metes and bounds of the claim are indefinite with respect to the ordering of the instructions.
Claim 19 recites the limitation “read a set of instructions, wherein the set of instructions comprises … one or more first instructions” in lines 5-7. Claim 19 further recites the limitation “read a first instruction of the one or more first instructions” in lines 20-22. Therefore, it is indefinite as to whether the first instruction is read once or twice in view of the aforementioned limitations.
Claim 19 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more first instructions of the set of instructions cached in the instruction fetching circuitry” in lines 24-28. Claim 19 also recites the limitation “the one or more first instructions … are executed according to a speculative condition of the speculative condition determination instruction” in lines 12-16. The aforementioned limitation of lines 12-16 appears to convey that the one or more first instructions are executed (if the speculative condition predicts execution of the one or more first instruction). However, the aforementioned limitation of lines 24-28 appears to convey that the one or more first instructions are cleared from the instruction fetching circuitry (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions are executed or cleared from the instruction fetching circuitry in the scenario in which the speculative condition predicts execution of the one or more first instructions but this speculative condition is later determined to be incorrect. 
Claim 19 recites the limitation “the instruction fetch circuitry” in lines 31-32. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read a new set of instructions from a correct speculative condition and cache one or more new instructions from the new set of instructions in the instruction fetch circuitry, wherein the new set of instructions from the correct speculative condition is read prior to clearing all of the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions from all pipeline stages” in lines 24-36. Claim 19 also recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions are executed according to a speculative condition of the speculative condition determination instruction” in lines 12-16. Also note that claim 19 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 17-18); instruction decoding circuitry configured to decode the one or more second instructions (see lines 37-38); and instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 39-40). The aforementioned limitation of lines 12-16 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed (if the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions). However, the aforementioned limitation of lines 24-36 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are cleared from their respective pre-execution pipeline stages (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed or cleared from their respective pre-execute pipeline stages in the scenario in which the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions, but this speculative condition is later determined to be incorrect.
Claim 19 recites the limitation “the executing circuitry” in line 44. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. Note that this limitation, in context, can be interpreted to merely further limit “an executing circuitry” as previously recited in claim 19, lines 42-43, rather than convey that the recited instruction processing apparatus comprises the executing circuitry. Note that the recitation of “an executing circuitry” in claim 19, lines 42-43, in context, does not require this executing circuitry to be part of the instruction processing apparatus. For additional discussion of this rejection, see the response to arguments section below.
Claim 19 recites the limitation “the one or more fifth instructions of the set of instructions executed by the executing circuitry” in lines 54-55. However, this limitation has insufficient antecedent basis in the claims. For example, while “one or more fifth instructions of the set of instructions” has been previously recited, the claims did not previously recite that the one or more fifth instructions (or the set of instructions) were executed by the executing circuitry.
Claim 19 recites the limitation “an instruction retiring circuitry configured to … instruct the instruction retiring circuitry to clear the one or more fifth instructions of the set of instructions cached in the instruction retiring circuitry” in lines 53-63. However, it is unclear as to whether an instruction retiring circuitry configured to instruct the instruction retiring circuitry to perform a function (e.g., clearing) is the same as or different from an instruction retiring circuitry configured to perform the function. 
Claim 19 recites the limitation “the one or more third instructions of the set of instructions being executed in the executing circuitry” in lines 58-59. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 20 recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions sequentially follow the speculative condition determination instruction” in lines 10-14. Claim 20 further recites the limitation “in response to a determination that the speculative condition determination instruction has been read, read a first instruction of the one or more first instructions that sequentially follows the speculative condition determination instruction” in lines 22-26. 
However, further portions of the claim appear to conflict with these limitations. 
For example, the aforementioned limitation conveys that the one or more first instructions sequentially follow the speculative condition determination instruction; the one or more second instructions sequentially follow the one or more first instructions; the one or more third instructions sequentially follow the one or more second instructions; the one or more fourth instructions sequentially follow the one or more third instructions; and the one or more fifth instructions sequentially follow the one or more fourth instructions. 
However, claim 20 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 20-21); instruction decoding circuitry configured to decode the one or more second instructions (see lines 40-41); instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 42-43); the executing circuitry configured to: cache the one or more fourth instructions (see lines 47-48); and caching, in the instruction retiring circuitry, the one or more fifth instructions (see lines 57-58). Note that instructions in a portion of a pipeline sequentially follow instructions in a next downstream portion of the pipeline. 
In other words, in contrast to the aforementioned limitations in claim 1, lines 10-14 and 22-26, the aforementioned further portions of the claim appear to convey that the one or more first instructions sequentially follow the one or more second instructions; the one or more second instructions sequentially follow the one or more third instructions; the one or more third instructions sequentially follow the one or more fourth instructions; the one or more fourth instructions sequentially follow the one or more fifth instructions; and the one or more fifth instructions sequentially follow the speculative condition determination instruction.
Therefore, the metes and bounds of the claim are indefinite with respect to the ordering of the instructions.
Claim 20 recites the limitation “read a set of instructions, wherein the set of instructions comprises … one or more first instructions” in lines 6-8. Claim 20 further recites the limitation “read a first instruction of the one or more first instructions” in lines 23-25. Therefore, it is indefinite as to whether the first instruction is read once or twice in view of the aforementioned limitations.
Claim 20 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more first instructions cached in the instruction fetching circuitry” in lines 27-31. Claim 20 also recites the limitation “the one or more first instructions … are executed according to a speculative condition of the speculative condition determination instruction” in lines 14-19. The aforementioned limitation of lines 14-19 appears to convey that the one or more first instructions are executed (if the speculative condition predicts execution of the one or more first instruction). However, the aforementioned limitation of lines 27-31 appears to convey that the one or more first instructions are cleared from the instruction fetching circuitry (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions are executed or cleared from the instruction fetching circuitry in the scenario in which the speculative condition predicts execution of the one or more first instructions but this speculative condition is later determined to be incorrect. 
Claim 20 recites the limitation “the instruction fetch circuitry” in line 35. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read a new set of instructions from a correct speculative condition and cache one or more new instructions from the new set of instructions in the instruction fetch circuitry, wherein the new set of instructions from the correct speculative condition is read prior to clearing all of the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions from all pipeline stages” in lines 27-39. Claim 20 also recites the limitation “the one or more first instructions, the one or more second instructions, the one or more third instructions, the one or more fourth instructions, and the one or more fifth instructions are executed according to a speculative condition of the speculative condition determination instruction” in lines 14-18. Also note that claim 20 further recites caching the one or more first instructions in the instruction fetching circuitry (see lines 20-21); instruction decoding circuitry configured to decode the one or more second instructions (see lines 40-41); and instruction scheduling circuitry configured to: receive the one or more third instructions (see lines 42-43). The aforementioned limitation of lines 14-18 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed (if the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions). However, the aforementioned limitation of lines 27-39 appears to convey that the one or more first instructions, the one or more second instructions, and the one or more third instructions are cleared from their respective pre-execution pipeline stages (if the speculative condition is later determined to be incorrect). Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more first instructions, the one or more second instructions, and the one or more third instructions are executed or cleared from their respective pre-execute pipeline stages in the scenario in which the speculative condition predicts execution of the one or more first instructions, the one or more second instructions, and the one or more third instructions, but this speculative condition is later determined to be incorrect.
Claim 20 recites the limitation “the executing circuitry” in line 47. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. Note that this limitation, in context, can be interpreted to merely further limit “an executing circuitry” as previously recited in claim 20, line 46, rather than convey that the recited instruction processing apparatus comprises the executing circuitry. Note that the recitation of “an executing circuitry” in claim 20, line 46, in context, does not require this executing circuitry to be part of the instruction processing apparatus. For additional discussion of this rejection, see the response to arguments section below.
Claim 20 recites the limitation “the one or more fifth instructions of the set of instructions executed by the executing circuitry” in lines 57-58. However, this limitation has insufficient antecedent basis in the claims. For example, while “one or more fifth instructions of the set of instructions” has been previously recited, the claims did not previously recite that the one or more fifth instructions (or the set of instructions) were executed by the executing circuitry.
Claim 20 recites the limitation “an instruction retiring circuitry configured to … instruct the instruction retiring circuitry clear the one or more fifth instructions of the set of instructions cached in the instruction retiring circuitry” in lines 56-67. However, it is unclear as to whether an instruction retiring circuitry configured to instruct the instruction retiring circuitry to perform a function (e.g., clearing) is the same as or different from an instruction retiring circuitry configured to perform the function.
Claim 20 recites the limitation “the one or more fifth instructions” in line 10. However, there is insufficient antecedent basis for this limitation in the claims. 

Response to Arguments
Applicant on page 19 argues: “Applicant has amended claims 1, 10, 19, and 20 to address to informalities noted in the Office Action, pages 2-3. Applicant respectfully requests that the objection to the claims be withdrawn.”
In view of the aforementioned amendments to the claims, the previously presented objections to the claims are withdrawn. 

Applicant on page 20 argues: “Applicant has amended claims 1, 10, 19, and 20 to address the 35 U.S.C. §112(a) rejections noted in the Office Action, pages 4-5. Applicant respectfully requests that the 35 U.S.C. §112(a) rejections of the claims be withdrawn.”
The previously pending rejections of the claims under 35 U.S.C. §112(a) are withdrawn in view of the amendments to the claims. However, the amendments to the claims introduce additional issues under 35 U.S.C. §112(a); see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 20 argues: “Applicant has amended claims 1-3, 6, 7, 10-12, 15, 16, and 19-20 to address most of the 35 U.S.C. §112(b) rejections noted in the Office Action, pages 5-30. … Applicant respectfully requests that the 35 U.S.C. §112(b) rejections of the claims be withdrawn.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional issues; see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 20 argues: ‘Applicant respectfully traverses the rejections to independent claims 1, 19, and 20 regarding the recitation "the executing circuitry" (Office Action, page 10, item 24; page 25, item 62; and page 30, item 70). In each of claims 1, 19, and 20, in the clause immediately preceding the recitation "the executing circuitry configured to" recites (as currently amended) "transmit the one or more second instructions of the set of instructions to an executing circuitry for execution" (emphasis added). Applicant respectfully submits that this phrasing establishes proper antecedent support for "the executing circuitry" and provides a definite recitation that the instruction processing apparatus comprises the executing circuitry.’
While the clause “transmit the one or more second instructions of the set of instructions to an executing circuitry for execution” does indeed provide antecedent support for “the executing circuitry”, Examiner submits that the clause does not provide a definite recitation that the instruction processing apparatus comprises the executing circuitry. In other words, while the recited instruction scheduling circuitry may be part of the instruction processing apparatus, Examiner submits that it is not the case that a destination of a transmission by the instruction scheduling circuitry is necessarily part of the instruction processing apparatus.
Moreover, the subsequent clause “the executing circuitry configured to: cache the one or more fourth instructions of the set of instructions in the executing circuitry; execute the speculative condition determination instruction to obtain the execution result; and execute the one or more fourth instructions of the set of instructions” can be interpreted to merely further limit the aforementioned destination of the transmission by the instruction scheduling circuitry, without providing a definite recitation that the instruction processing apparatus comprises the executing circuitry. 
Examiner further submits that if the aforementioned subsequent clause was taken to be an element included within the instruction processing apparatus (along with the previously recited instruction scheduling circuitry, instruction decoding circuitry, and instruction fetching circuitry), the aforementioned subsequent clause would not have antecedent basis — while “execution circuitry” is previously recited, execution circuitry that in particular is configured to cache the one or more fourth instructions of the set of instructions in the executing circuitry; execute the speculative condition determination instruction to obtain the execution result; and execute the one or more fourth instructions of the set of instructions, had not yet been recited.
Examiner recommends replacing the limitation “the executing circuitry configured to:” with the limitation “the executing circuitry, wherein the executing circuitry is configured to:”.

Applicant on page 21 notes: ‘Applicant is attaching an Appendix to this Response with annotations to Figure 2 of the present application to visually show the amended recitations "one or more first instructions," "one or more second instructions," "one or more third instructions," "one or more fourth instructions," and "one or more fifth instructions."’
Examiner thanks Applicant for including the helpful Appendix with annotations to Figure 2 to facilitate understanding of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182